Exhibit 10.1
 
Page 1 of 6
 
SEPARATION AGREEMENT AND RELEASE
 
This Separation Agreement and Release (“Agreement”) is made between Samuel
Weiser (“Employee”) and Premier Exhibitions, Inc. (“Employer”).
 
1. Separation Date. Employee and Employer acknowledge that Employee resigned
his  employment with Employer as its President and Chief Executive Officer,
effective June 13, 2014 (the “Separation Date”).  Employer will pay Employee’s
regular pay through the Separation Date, as well as all accrued but unused paid
time off.
 
2.  Consideration. In exchange for the release of claims and other promises by
Employee detailed in this Agreement, Employer agrees to the following:
 

 
a.
Employer will pay Employee an amount equal to 12 months of Employee’s regular
wages ($360,000), minus required withholdings (the “Separation Amount”). The
first such payment of the Separation Amount will be made in a lump sum not later
than the 10th day after the Separation Date, and shall be in the gross amount of
$240,000 (less required withholdings). The remaining $120,000 of the Separation
Amount shall be paid in twelve (12) equal monthly installments thereafter.
Employer will issue Employee a Form W-2 for the Separation Amount.

 

 
b.
All outstanding equity grants pursuant to Sections 3(c), 3(d), 3(e), and 3(g) of
Employee's June 29, 2012 Employment Agreement ("Original Employment Agreement"),
as amended effective June 12, 2013, ("Amended Employment Agreement"), shall vest
in full to the extent such grants have not already been vested.  Each such grant
shall be paid in accordance with the terms, and subject to the conditions, of
the applicable grant letter.

 

 
c.
For a period of twelve (12) months from the Separation Date, Employer shall pay
the full lease amount (such amount not to exceed Two Thousand Dollars
($2,000)  per month) for the office space currently leased to Employer and
utilized by Employee in Chicago, Illinois. Payments shall be made on a monthly
basis. Employee shall be permitted to utilize such office space through June 30,
2015. All fees and costs associated with maintaining such office other than the
monthly lease payments shall be paid by Employee.

 

 
d.
Employer shall, for twelve (12) months following the Separation Date, pay
Employee the fee of Two Thousand Seven Hundred and Seventy Five Dollars and
Seventeen Cents ($2,775.17) per month, as reimbursement for the cost of
Employee’s insurance premiums.

 

 
e.
Provided this Separation Agreement is executed by Employee on or before 5:00
p.m. EDT on June 20, 2014, and is not later revoked, Employer shall timely
reimburse Employee for the lesser of: (i) the actual attorney’s fees incurred by
Employee in the negotiation and execution of this Separation Agreement; or (ii)
Five Thousand Dollars ($5,000.00).

 
 
 

--------------------------------------------------------------------------------

 
Page 2 of 6
 
Employee acknowledges that in the absence of this Agreement he has no
entitlement to the Separation Amount or any other consideration outlined in this
Section. Employee further acknowledges that Employer's Board did not award him
an annual bonus for FY 2014.
 
3. Acknowledgment of No Other Payments or Benefits. Except for the payments
noted in Paragraphs 1 and 2 of this Agreement and vested benefits under
Employer’s Section 401(k) savings plan, if any, to be paid in accordance with
such plan, no other payments, bonuses, or benefits will be made by Employer to
Employee; and Employee acknowledges that he has no entitlement to, or any right
to make any claim for, any additional payments, commissions, bonuses, or
benefits by Employer of any kind whatsoever.  Employee’s eligibility for
coverage as an active employee under all employee benefit plans maintained by
Employer terminated on the Separation Date.
 
4. Non-Admission. Employee understands and acknowledges that this Agreement is
in no way an admission of any legal liability or wrongdoing by Employer for any
acts or omissions with respect to Employee, including but not limited to
Employee’s employment with, or separation of employment from, Employer.
 
5. Release. Employee hereby releases Employer, together with all of Employer’s
parents, subsidiaries, affiliates and divisions, including all related
companies, employee leasing companies, and as to each, their respective
successors and assigns, general and limited partners, directors, officers,
representatives, attorneys, shareholders, agents, employees, and their
respective heirs and personal representatives (collectively the “Releasees”),
from any and all claims, causes of action, liabilities, costs (including
attorney’s fees), obligations, and judgments of any kind in Employee’s favor
(whether known or unknown), except as set forth herein (collectively the
“Released Claims”).  Employee also represents and warrants that he has not sold,
assigned, or transferred any Released Claim.
 
The Released Claims include, but are not limited to, any rights or claims in law
or equity for breach of contract, wrongful termination, or past wages under
applicable state law; claims relating to discrimination, harassment,
retaliation, accommodation, or whistleblowing (for example, claims under the Age
Discrimination in Employment Act (“ADEA”); claims relating to benefits (for
example, claims under the Employee Retirement Income Security Act of 1974);
claims relating to employee leave (for example, claims under the Family and
Medical Leave Act); claims relating to mandatory notifications (for example,
claims under the Worker Adjustment and Retraining Notification Act or the Fair
Credit Reporting Act); claims relating to worker safety (for example, claims
under the Occupational Health and Safety Act of 1970); or claims for personal
injury, defamation, mental anguish, injury to health and personal reputation;
and any other claim of any form against Releasees; provided, however, that this
release does not extend to rights or claims the release of which is expressly
prohibited by law or that may arise after the effective date of this
Agreement.  Employee understands that the categories and statutes listed above
are for example only, and that he is waiving all claims, whether based on
federal, state, or local law, common law, or otherwise.
 
 
 

--------------------------------------------------------------------------------

 
Page 3 of 6
 
As part of this release, Employee covenants not to sue any Releasee in any forum
or body whatsoever on any of the Released Claims. This release does not apply to
any non-waivable charges or claims brought before a governmental agency such as
the United States Equal Employment Opportunity Commission. With respect to any
such non-waivable claims, however, Employee agrees to waive his right (if any)
to any monetary or other recovery, except where expressly prohibited by law,
including the amount, if any, awarded to him by the Securities Exchange
Commission (“SEC”) under Section 922 of the Dodd-Frank Act for providing
original and independent information to the SEC which leads to the successful
recovery of fines and penalties by the SEC in excess of $1 million, and any
recovery to which he may be entitled pursuant to workers’ compensation laws.
 
6. Acknowledgement Regarding Wages. Employee acknowledges and agrees that, with
the payment noted in Paragraph 1, Employee: (a) has received all pay to which he
was entitled during his employment with Employer; and (b) is not owed unpaid
wages or unpaid overtime compensation by Employer.
 
7. Disclosure. Employee acknowledges and warrants that he is not aware of, or
that he has fully disclosed to the Company in writing, any matters for which he
was responsible or which came to his attention as an employee of the Company
that might give rise to, evidence, or support any claim of illegal or improper
conduct, regulatory violation, unlawful discrimination, retaliation, or other
cause of action against the Company.
 
8. Consideration Period. Employee acknowledges and understands that he has a
period of 30 days from receipt of this Agreement to consider its terms, although
he need not take that long.  If Employee has not executed this Agreement and
returned it to Employer within 31 days, this Agreement will be cancelled and
will have no effect.
 
9. Revocation Period. Employee acknowledges and understands that, for a period
of 7 days following his signing of this Agreement, he may revoke his release of
his ADEA claims by delivering a written revocation to Tina Bingham, corporate
counsel, via email at tbingham@prxi.com and via facsimile at 757-304-6175.  The
Agreement will not be effective or enforceable with regard to Employee’s ADEA
claims until the 7-day revocation period has expired.  If Employee timely
revokes his release of his ADEA claims, Employer will decrease the Separation
Amount by 50% and provide only one half of the consideration set forth in
Section 2(b) herein.  The remaining Separation Amount and consideration will be
paid as specified in the Agreement, and all releases other than the revoked ADEA
release will remain in full force and effect.
 
10. Voluntary Execution. Employee acknowledges that he is hereby advised and
encouraged to consult with an attorney of his choice before signing this
Agreement; that he has carefully read this Agreement in its entirety; that he
has had an adequate opportunity to consider it; that he understands its terms;
that he voluntarily assents to all the terms and conditions contained in this
Agreement; that he is signing it voluntarily and of his own free will; and that
he is not suffering from any disability or condition that would render his
unable to enter into this Agreement.
 
 
 

--------------------------------------------------------------------------------

 
Page 4 of 6
 
11. Non-disparagement. Each party agrees that he or it will not make any
statements, written or verbal, that are derogatory or disparaging concerning the
other party and/or the Releasees.  Employer shall make its officers and
directors aware of the obligation set forth in this section.  If either party
breaches the provisions of this paragraph, the breaching party will be liable to
the other party for any damages incurred as a result of such noncompliance. The
parties acknowledge that equitable relief, including, but not limited to
specific performance by injunction, would be an appropriate remedy for the
breach of this section.
 
12. Return of Property. Employee represents that within ten (10) days of the
Separation Date, he will return, at Employer’s expense, all physical property of
Releasees, including the computer used by Employee and owned by Employer. The
Employee will return all additional property and business records (including
documents and information) of Releases within ten (10) days following Employee’s
departure from service as a member of Employer’s Board of Directors.  To the
extent such information was in electronic form, Employee represents that he will
irretrievably deleted it to the best of his ability and will take no steps to
retrieve it.
 
13. Post-Employment Restrictions.
 
 
a.
Employee restates and reaffirms his commitment to honor the restrictive
covenants set forth in Section 6 of his Original Employment Agreement, as
amended in the Amended Employment Agreement, both of which are explicitly
referenced and incorporated herein, except that:

 

 
(i)
Capital Letter "C" on pages 2-3 of the Amended Employment Agreement, which
replaced Section(s) 6(b) and/or 6(e) of the Original Employment Agreement, is
deleted in its entirety; and

 

 
(ii)
The entire Section 6 of the Original Employment Agreement is fully reinstated
and shall be honored as originally drafted; except that

 

 
(iii)
The time period set forth in Section 6(b)(i) of the Original Employment
Agreement is hereby amended and expanded from 6 months to 12 months.

 



 
b.
To the maximum extent permitted by law, the time periods set forth in Section 6
of the Original Employment Agreement, as reincorporated and modified herein,
will be tolled and suspended during any period in which Employee is in violation
of his restrictive covenants.

 
 
c.
Notwithstanding anything to the contrary in this Agreement or Section 6 of his
Original Employment Agreement, Employee may purchase shares of stock in Employer
and/or shares of stock in any shareholder(s) of Employer.

 
 
 

--------------------------------------------------------------------------------

 
Page 5 of 6
 
 
d.
For a period of six (6) months following the Separation Date, Employee agrees
not to directly or indirectly wage, participate in, or assist other persons or
entities in a proxy solicitation involving Employer.

 
14. Cooperation. Employee agrees that it is an essential term of this Agreement
that he cooperate with Employer and its counsel at all times in any internal or
external claims, charges, audits, investigations, and/or lawsuits involving
Employer of which Employee may have knowledge or in which Employee may be a
witness.  Such cooperation includes meeting with Employer representatives and
counsel to disclose such facts as Employee may know; preparing with Employer
counsel for any deposition, trial, hearing, or other proceeding; attending any
deposition, trial, hearing or other proceeding to provide truthful testimony;
and providing other assistance to Employer and its counsel in the defense or
prosecution of litigation as may, in the sole judgment of Employer’s counsel, be
necessary.  Employer agrees to reimburse Employee for reasonable out-of-pocket
expenses incurred by Employee in connection with complying with this obligation
and which are pre-authorized by Employer. Employer agrees that Employee shall
provide such cooperation for reasonable amounts of time, and on normal business
days and times that do not unduly interfere with Employee’s other obligations.
Nothing in this Section shall be construed in any way as prohibiting or
discouraging Employee from bringing a good-faith charge to an appropriate
government agency, or from testifying truthfully under oath as part of, or in
connection with, any legal proceeding.
 
15. No Precedent. The terms of this Agreement will not establish any precedent,
nor will this Agreement be used as a basis to seek or justify similar terms in
any subsequent situation involving persons other than Employee.  This Agreement
may not be offered, used, or admitted into evidence in any proceeding or
litigation, whether civil, criminal, arbitral or otherwise for such purpose.
 
16. Attorneys’ Fees.  In any litigation filed to enforce the terms of this
Agreement, the prevailing party shall have the right to collect from the other
party its reasonable costs and necessary disbursements and reasonable attorneys’
fees incurred in such matter.
 
17. Entire Agreement. This Agreement constitutes the entire understanding of the
parties, supersedes all prior oral or written agreements on the subject matter
of this Agreement, and cannot be modified except by a writing signed by both
parties.  This Agreement constitutes the entire understanding of the parties,
and it supersedes all prior oral or written agreements on the subject matter of
this Agreement except for the complementary and non-contradictory portions of:
(a) the Original Employment Agreement dated June 29, 2012; (b) the Amended
Employment Agreement dated June 12, 2013; and (c) the grant letters that
accompanied the grants referenced in Section 2(b) herein, each of which
otherwise remains in full force and effect.  This Agreement cannot be modified
except by a writing signed by both parties.
 
18. Choice of Law. This Agreement will be governed and construed under the laws
of the State of Georgia without regard to the conflict of laws principles of
that state.
 
19.  Binding Effect. This Agreement inures to the benefit of, and is binding
upon, the parties and their respective successors and assigns.
 
 
 

--------------------------------------------------------------------------------

 
Page 6 of 6
 
20. Captions. The captions to the various sections of this Agreement are for
convenience only and are not part of the Agreement.
 
21. Severability. If any provisions of this Agreement are determined to be
invalid or unenforceable for any reason, such determination will not affect the
validity of the remainder of the Agreement, including any other provision of the
Agreement.  If a court finds that any provision of this Agreement is invalid or
unenforceable, but that modification of such provision will make it valid or
enforceable, then such provision will be deemed to be so modified.
 
22. Waiver. The waiver by either party of a breach by the other party of any
provision of this Agreement will not operate or be construed as a waiver of any
subsequent breach by the party.
 
23. Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed an original, but all of which together will
constitute the same Agreement.  Transmission of such counterparts by facsimile
or .pdf formatted documents via email shall be considered originals for all
purposes.
 
The undersigned have executed this Agreement as follows.
 
 

  /s/ Samuel S. Weiser June 20, 2014   Samuel Weiser Date               Premier
Exhibitions, Inc.               By: /s/ Michael J. Little         Name:  Michael
J. Little         Title: CFO/COO           Date: 6/20/2014  

 
 